DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 - 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. With regard to claim 2, the preamble indicates a multi-stage “acoustic” monitoring system, but the positively claimed elements are not limited to only providing acoustic data, as the first stage may be in the form of “a sensor cable” or “an instrument cable”. As such, it is unclear whether Applicant intends the preamble term to provide limits to those elements or not. Additionally, the claim defines the first stage as comprising at least one of three possible elements, but the connectors of the second stage are not indicated to be configured to removably connect with an acoustic physiological sensor, rendering the scope unclear if the first stage comprises the sensor embodiment. Further, the phrase “to at least first and second sensor connectors” in the final two lines of claim 2 does not directly refer to its antecedent by beginning “to the at least…”, and thus it is unclear whether Applicant intends to decoupling circuits to be associated with the previously defined connectors or to be associated with additional elements. The language of claim 16 has portions that parallel claim 2, and thus the issues indicated with regard to claim 2 are relevant to claim 16 as well.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 2 is/are rejected under 35 U.S.C. 102(b) as being anticipated by Al-Ali et al. (USPN 8,315,683 - cited by Applicant). The claimed subject matter is structurally indistinguishable from that of Al-Ali et al., in view of the rejections under 35 USC 112. In particular, the arrangement of Figures 3B, 6, 7A (and the descriptions thereof) includes two connectors for attaching with sensors or cables and a monitor connector end. Switch elements are included between the connectors, providing a manner to dissociate sensor or cables connected to the first connector from those connected to the second connector. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 4, 5, and 11 - 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-Ali et al. ‘683 as applied to claim 2 above, further in view of Al-Ali et al. ‘932 (USPGPub 2006/0211932).  Al-Ali et al. ‘683 teach all of the features of the claimed invention except that the stages include electronic memories to that store calibration information. However, Al-Ali et al. ‘932 teach an arrangement  (Figures 1 - 3 and the descriptions thereof) in which data resident on information elements on various components is read and used to adjust the processing performed by the oximetry sensor (Figure 4 and the description thereof).  The data can include a variety of information including ID, useful life, parameters, characterization, and features as defined in paragraphs [0021] - [0025]. As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Al-Ali et al. ‘683 to include memory elements in each stage, as taught by Al-Ali et al. ‘932, since this permits the processing to be adjusted to be tied to the particular elements providing the measurement data to the monitor. With regard to claims 11 and 12, Al-Ali et al. ‘932 teach that the data can include information useful to the operation of the device, but do not particularly teach that this includes a cut-off frequency.  However, without a showing of criticality or unexpected results, it would have been obvious to one of ordinary skill in the art to include any information needed to properly implement the measurement, including cut-off frequency data as it has generally been held to be within the skill level of the art to implement an arrangement using known details.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2 - 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 17 of U.S. Patent No. 10,729,402. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than those of the patent. Thus, any invention meeting the limitations of the patent claims will necessarily meet those of the instant application as well.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC FRANK WINAKUR whose telephone number is (571)272-4736. The examiner can normally be reached Mon-Fri 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




    PNG
    media_image1.png
    116
    534
    media_image1.png
    Greyscale


/ERIC F WINAKUR/Primary Examiner, Art Unit 3791